NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 ANTHONY JOSEPH JENKINS, Appellant.

                             No. 1 CA-CR 21-0202
                               FILED 3-24-2022


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201801302
          The Honorable Douglas Camacho, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Janelle A. McEachern Attorney at Law, Chandler
By Janelle A. McEachern
Counsel for Appellant
                            STATE v. JENKINS
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Maria Elena Cruz delivered the decision of the Court, in
which Judge Samuel A. Thumma and Judge Michael J. Brown joined.


C R U Z, Judge:

¶1             This appeal was filed in accordance with Anders v. California,
386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969). Appellant
Anthony Joseph Jenkins was convicted of one count of third-degree
burglary, a class four felony. Counsel for Jenkins has advised this court that
counsel found no arguable questions of law and asks us to search the record
for fundamental error. Jenkins has been afforded an opportunity to file a
supplemental brief in propria persona, but he has not done so. After
reviewing the record, we affirm Jenkins’ conviction and sentence.

               FACTUAL AND PROCEDURAL HISTORY

¶2             We view the facts in the light most favorable to sustaining the
conviction and resolve all reasonable inferences against Jenkins. See State
v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

¶3            In February 2018, police received a report about a burglary at
a recreational vehicle (“RV”) park in Bullhead City. They investigated and
found that the park’s office had been broken into. A safe, television, tools,
cash, checks, and documents were missing. A surveillance video showed
Jenkins and an accomplice near the office at around four a.m. on the day of
the burglary. Some of the stolen items were later found in a hotel room that
had been registered in Jenkins’ name.

¶4            The State charged Jenkins with one count of third-degree
burglary, a class four felony. At trial, Jenkins moved for an Arizona Rule
of Criminal Procedure (“Rule”) 20 judgment of acquittal at the close of the
State’s evidence, which the superior court denied. Jenkins testified on his
own behalf. He acknowledged being present at the RV park, but
maintained the accomplice committed the burglary.

¶5            A jury convicted Jenkins as charged and found as an
aggravating circumstance the presence of an accomplice. The jury found
that an allegation that he committed the offense as consideration or in the
expectation of pecuniary gain had not been proven. The superior court


                                      2
                             STATE v. JENKINS
                            Decision of the Court

found that Jenkins was a non-dangerous category three repetitive offender
and sentenced him to the presumptive sentence of ten years in prison. The
court gave Jenkins credit for 100 days of presentence incarceration.

¶6            Jenkins timely appealed, and we have jurisdiction pursuant
to Arizona Constitution Article 6, Section 9, and Arizona Revised Statutes
sections 12-120.21(A), 13-4031, and -4033(A)(1).

                                DISCUSSION

¶7            We review Jenkins’ conviction and sentence for fundamental
error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011). Counsel for
Jenkins has advised this court that after a diligent search of the record
counsel has found no arguable question of law. We have read and
considered counsel’s brief and fully reviewed the record for reversible
error, and find none. See Leon, 104 Ariz. at 300. All of the proceedings were
conducted in compliance with the Rules. So far as the record reveals,
counsel represented Jenkins at all stages of the proceedings, and the
sentence imposed was within the statutory guidelines. We affirm Jenkins’
conviction and sentence.

¶8             Upon the filing of this decision, defense counsel shall inform
Jenkins of the status of the appeal and his future options. Counsel has no
further obligations, unless, upon review, counsel finds an issue appropriate
for submission to the Arizona Supreme Court by petition for review. See
State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Jenkins will have thirty days
from the date of this decision to proceed, if he desires, with a pro per motion
for reconsideration or petition for review.

                               CONCLUSION

¶9            For the foregoing reasons, we affirm Jenkins’ conviction and
sentence.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT

                                         3